Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



For the purposes of examination, the following terms invoke 35 U.S.C 112(f) interpretation: 
	In claim 27 line 2 recites, “establishing means” which is disclosed in para. [0059] of the specification as “Bluetooth (e.g., Bluetooth Low Energy links), Near Field Communication (NFC), 5G or other cellular, and WiFi.”
In claim 27 line 5 recites, “first receiving means” which is disclosed in para. [0059] of the specification as “Bluetooth (e.g., Bluetooth Low Energy links), Near Field Communication (NFC), 5G or other cellular, and WiFi.” 
In claim 27 line 7 recites, “second receiving means” which is disclosed in para [0075] of the specification as “computing device 108.”
In claim 27 line 9 recites, “monitoring means” which is disclosed in para [0049] of the specification as “computing device 108”
In claim 27 line 12 recites, “determining means” which is disclosed in para [0070] [0219] [0224] of the specification as “computing device 108 having artificial pancreas controller.” 
In claim 27 line 15 recites, “controlling means” which is disclosed in para [0061] of the specification as “computing device 108.”
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 18, and 27 require algorithm for “determining a carbohydrate-to-glucose-ratio for user based on the initial glucose measurement, the peak glucose measurement, and the amount of carbohydrates consumed by the user” which lacks written description support. Applicant’s specification states insulin doses determined using artificial pancreas algorithm can include both basal rate changes and bolus dose, and the artificial pancreas algorithm may be configured in a variety of ways to handle determination of both basal rate changes and bolus insulin doses (See Specification [0080]). Applicant does not disclose any particular process or algorithm used to obtain the carbohydrate-to-glucose-ratio and the specification does not disclose how the basal rate changes and bolus insulin doses are used. Ultimately, the specification is written generically that it only defines the invention in functional language specifying a desired result but does not sufficiently identify how the function is performed or the result is achieved (see MPEP §2106.01).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-13, 16-21, and 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haider et al. (US20190298920A1; hereinafter known as “Haider”). 
	Regarding claim 1, Haider teaches a method implemented by an artificial pancreas controller executed at a computing device (See Haider Abstract), the method comprising: 
	establishing a first wireless connection to a wearable glucose monitoring device worn by a user (See Haider Figure 2, CGM system 254) and a second wireless connection to an insulin delivery system worn by the user (See Haider Figure 1B and 2, insulin pen 256 or insulin pump 110 in Figure 1A, also see para [0041], a wireless communication interface); 	
receiving, via the first wireless connection (See Haider Figure 2, CGM system 254), an initial glucose measurement provided by the wearable glucose monitoring device worn by the user (See [0037], CGM device provides continuous glucose concentrations); 
	receiving, via a user interface, user in put describing an amount of carbohydrates to be consumed by the user as part of a meal (See Haider Figure 2C, and see [0048], carb consumption input based on diet information form a diet monitoring application); 
	monitoring glucose measurements provided by the wearable glucose monitoring device worn by the user after the meal to detect a peak glucose measurement (See Haider Figure 2B, and see [0047], history of glucose measurements, highlights the target high and low); 
	determining a carbohydrate-to-glucose ratio for the user based on the initial glucose measurement, the peak glucose measurement, and the amount of carbohydrates consumed by the user (See Haider [0045], the data received from diet application, data received from one or more of a continuous glucose monitor); and
	 controlling the insulin delivery system to deliver bolus insulin doses to the user based at least in part on the carbohydrate-to-glucose ratio (See Haider [0047], “The appropriate bolus dosage is determined based on prior user information including body weight, target glucose, insulin-to-carbohydrate ratio, and the most recent blood glucose value received from CGM 254.”). 
	Regarding claim 2, Haider teaches controlling the insulin delivery system to deliver bolus insulin doses to the user based at least in part on the carbohydrate-to-glucose ratio and an insulin sensitivity factor (See Haider [0045-0047], bolus determination considers the sensitivity factor (226) and insulin to carbohydrate ratio (264)).
	Regarding claim 3, Haider teaches determining an amount of carbohydrates to be consumed as part of a future meal (See Haider Figure 2C, and see [0048], carb consumption input based on diet information form a diet monitoring application); 
determining a bolus insulin dose for the user based on the amount of carbohydrates to be consumed as part of the future meal, the carbohydrate-to-glucose ratio, and the insulin sensitivity factor (See Haider [0047], “The appropriate bolus dosage is determined based on prior user information including body weight, target glucose, insulin-to-carbohydrate ratio, and see [0045], bolus dose accounts for sensitivity factor Figure 2C); and 
controlling the insulin delivery system to deliver the bolus insulin doses to the user by communicating instructions over the second wireless connection to the insulin delivery system (See Haider Figure 2, [0043], [0051], devices communicate wirelessly for bolus delivery [0052]).
	Regarding claim 4, Haider teaches determining the amount of carbohydrates to be consumed as part of the future meal (See Haider Figure 2A and 2C) comprises estimating the amount of carbohydrates to be consumed as part of the future meal based on information describing the future meal (See Haider [0048],[0083], receives information on diet, also see Figure 2A and 2C shows amount of carbs).
	Regarding claim 7, Haider teaches estimating a bolus insulin dose to drop the user's glucose level from the peak glucose measurement to a target glucose measurement (See Haider [0049], a bolus dosage is determined to reach a target bolus, history in Figure 2B shows high and low glucose measurements, also see [0065] safety feature can be used to regulate bolus injected); 
controlling the insulin delivery system to deliver the estimated bolus insulin dose to the user by communicating instructions over the second wireless connection to the insulin delivery system (See Haider [0047], appropriate bolus dosage determined, and see Figure 2, [0043], [0051], devices communicate wirelessly for bolus delivery [0052]); 
monitoring glucose measurements provided by the wearable glucose monitoring device worn by the user (See Haider Figure 2B, and see [0047], history of glucose measurements, highlights the target high and low) after the estimated bolus insulin dose is delivered to the user via the insulin delivery system to detect the target glucose measurement (See Haider 2B, Shows list of glucose measurement and see [0049], target glucose measurement detected using user information and received measurements); and
 determining an insulin sensitivity factor for the user based on an amount of insulin included in the estimated bolus insulin dose and a difference between the peak glucose measurement and the target glucose measurement (See Haider [0045] [0047], sensitivity factor data from one or more of a continuous glucose monitor, difference between the peak glucose measurement and target glucose measurement determined by history see (See Figure 2B)).
	Regarding claim 8, Haider teaches associating the carbohydrate-to-glucose ratio and the insulin sensitivity factor (See Haider [0045] and [0047]) with a user profile of the user (See Figure 2C, shows trends of measurement and user profile) maintained in a database that is accessible to the wearable glucose monitoring device and the insulin delivery system (See Haider Figure 2 the wearable glucose monitoring device 254 and the insulin delivery system 256, see [0034] [0086], database management system).
	Regarding claim 9, Haider teaches the wearable glucose monitoring device is a continuous glucose monitoring (CGM) device (See Haider Figure 1B, CGM system 106 and see [0036]).
	Regarding claim 10, Haider teaches an artificial pancreas controller (See Haider Abstract) to: 
establish a first wireless connection to a wearable glucose monitoring device worn by a user (See Haider Figure 2, CGM system 254) and a second wireless connection to an insulin delivery system worn by the user (See Haider Figure 1B and 2, insulin pen 256 or insulin pump 110 in Figure 1A, also see para [0041], a wireless communication interface); 
receive, via the first wireless connection (See Haider Figure 2, CGM system 254), an initial glucose measurement provided by the wearable glucose monitoring device worn by the user (See [0037], CGM device provides continuous glucose concentrations); 
receive, via a user interface, user input describing an amount of carbohydrates to be consumed by the user as part of a meal (See Haider Figure 2C, and see [0048], carb consumption input based on diet information form a diet monitoring application); 
monitor glucose measurements provided by the wearable glucose monitoring device worn by the user after the meal to detect a peak glucose measurement (See Haider Figure 2B, and see [0047], history of glucose measurements, highlights the target high and low); and 
determine a carbohydrate-to-glucose ratio for the user based on the initial glucose measurement, the peak glucose measurement, and the amount of carbohydrates consumed by the user (See Haider [0045], the data received from diet application, data received from one or more of a continuous glucose monitor); and 
a pump control manager to control the insulin delivery system to deliver bolus insulin doses to the user based at least in part on the carbohydrate-to-glucose ratio (See Haider Figure 1B 110 is an insulin pump and [0047], “The appropriate bolus dosage is determined based on prior user information including body weight, target glucose, insulin-to-carbohydrate ratio, and the most recent blood glucose value received from CGM 254).
Regarding claim 11, Haider teaches wherein the pump control manager is further configured to control the insulin delivery system to deliver bolus insulin doses to the user based at least in part on the carbohydrate-to-glucose ratio and an insulin sensitivity factor (See Haider [0045-0047], bolus determination considers the sensitivity factor (226) and insulin to carbohydrate ratio (264)). 
Regarding claim 12, Haider teaches the artificial pancreas controller (See Haider Figure 1B) is configured to: 
determining amount of carbohydrates to be consumed as part of a future meal (See Haider Figure 2C, and see [0048], carb consumption input based on diet information form a diet monitoring application); 
and 
determine a bolus insulin dose for the user based on the amount of carbohydrates to be consumed as part of the future meal, the carbohydrate-to-glucose ratio, and the insulin sensitivity factor (See Haider [0047], “The appropriate bolus dosage is determined based on prior user information including body weight, target glucose, insulin-to-carbohydrate ratio, and see [0045], bolus dose accounts for sensitivity factor Figure 2C); and 
the pump control manager is further configured to control the insulin delivery system to deliver the bolus insulin doses to the user by communicating instructions over the second wireless connection to the insulin delivery system (See Haider Figure 2, [0043], [0051], devices communicate wirelessly for bolus delivery [0052]).
Regarding claim 13, Haider teaches estimating the amount of carbohydrates to be consumed as part of the future meal (See Haider [0048],[0083], receives information on diet, also see Figure 2A and 2C shows amount of carbs) based on information describing the future meal to determine the amount of carbohydrates to be consumed as part of the future meal (See Haider Figure 2A and 2C and See Haider [0048],[0083], receives information on diet).
	Regarding claim 16, Haider teaches estimating a bolus insulin dose to drop the user's glucose level from the peak glucose measurement to a target glucose measurement (See Haider [0049], a bolus dosage is determined to reach a target bolus, history in Figure 2B shows high and low glucose measurements, also see [0065] safety feature can be used to regulate bolus injected); 
monitor glucose measurements provided by the wearable glucose monitoring device worn by the user (See Haider Figure 2B, and see [0047], history of glucose measurements, highlights the target high and low) after the estimated bolus insulin dose is delivered to the user via the insulin delivery system to detect the target glucose measurement (See Haider 2B, Shows list of glucose measurement and see [0049], target glucose measurement detected using user information and received measurements); and
 determine an insulin sensitivity factor for the user based on an amount of insulin included in the estimated bolus insulin dose and a difference between the peak glucose measurement and the target glucose measurement (See Haider [0045] [0047], sensitivity factor data from one or more of a continuous glucose monitor, difference between the peak glucose measurement and target glucose measurement determined by history see (See Figure 2B)); and 
the pump control manager is further configured to control the insulin delivery system to deliver the estimated bolus insulin dose to the user by communicating instructions over the second wireless connection to the insulin delivery system (See Haider [0047], appropriate bolus dosage determined, and see Figure 2, and 1A for pump 110 and [0043], [0051], devices communicate wirelessly for bolus delivery [0052]).
	Regarding claim 17, Haider teaches the carbohydrate-to-glucose ratio and the insulin sensitivity factor (See Haider [0045] and [0047]) with a user profile of the user (See Figure 2C, shows trends of measurement and a user profile) maintained in a database that is accessible to the wearable glucose monitoring device and the insulin delivery system (See Haider Figure 2 the wearable glucose monitoring device 254 and the insulin delivery system 256, see [0034] [0086], database management system).
	Regarding claim 18, Haider teaches one or more computer-readable storage media having instructions stored thereon that are executable by one or more processors to perform operations (See Haider abstract and see [0013], a processor configured to read the patient information, and determine bolus dose) comprising: 
	establishing a first wireless connection to a wearable glucose monitoring device worn by a user (See Haider Figure 2, CGM system 254) and a second wireless connection to an insulin delivery system worn by the user (See Haider Figure 1B and 2, insulin pen 256 or insulin pump 110 in Figure 1A, also see para [0041], a wireless communication interface); 
	receiving, via the first wireless connection (See Haider Figure 2, CGM system 254), an initial glucose measurement provided by the wearable glucose monitoring device worn by the user (See [0037], CGM device provides continuous glucose concentrations); 
	receiving, via a user interface, user input describing an amount of carbohydrates to be consumed by the user as part of a meal (See Haider Figure 2C, and see [0048], carb consumption input based on diet information form a diet monitoring application); 
	monitoring glucose measurements provided by the wearable glucose monitoring device worn by the user after the meal to detect a peak glucose measurement (See Haider Figure 2B, and see [0047], history of glucose measurements, highlights the target high and low); 
determining a carbohydrate-to-glucose ratio for the user based on the initial glucose measurement, the peak glucose measurement, and the amount of carbohydrates consumed by the user (See Haider [0045], the data received from diet application, data received from one or more of a continuous glucose monitor); and 
controlling the insulin delivery system to deliver bolus insulin doses to the user based at least in part on the carbohydrate-to-glucose ratio (See Haider [0047], “The appropriate bolus dosage is determined based on prior user information including body weight, target glucose, insulin-to-carbohydrate ratio, and the most recent blood glucose value received from CGM 254.”).
	Regarding claim 19, Haider teaches controlling the insulin delivery system to deliver bolus insulin doses to the user based at least in part on the carbohydrate-to-glucose ratio and an insulin sensitivity factor (See Haider [0045-0047], bolus determination considers the sensitivity factor (226) and insulin to carbohydrate ratio (264)).
Regarding claim 20, Haider teaches determining an amount of carbohydrates to be consumed as part of a future meal (See Haider Figure 2C, and see [0048], carb consumption input based on diet information form a diet monitoring application); 
determining a bolus insulin dose for the user based on the amount of carbohydrates to be consumed as part of the future meal, the carbohydrate-to-glucose ratio, and the insulin sensitivity factor (See Haider [0047], “The appropriate bolus dosage is determined based on prior user information including body weight, target glucose, insulin-to-carbohydrate ratio, and see [0045], bolus dose accounts for sensitivity factor Figure 2C); and 
controlling the insulin delivery system to deliver the bolus insulin doses to the user by communicating instructions over the second wireless connection to the insulin delivery system (See Haider Figure 2, [0043], [0051], devices communicate wirelessly for bolus delivery [0052]).
Regarding claim 21, Haider teaches determining the amount of carbohydrates to be consumed as part of the future meal (See Haider Figure 2A and 2C) comprises estimating the amount of carbohydrates to be consumed as part of the future meal based on information describing the future meal (See Haider [0048],[0083], receives information on diet, also see Figure 2A and 2C shows amount of carbs).
	Regarding claim 24, Haider teaches estimating a bolus insulin dose to drop the user's glucose level from the peak glucose measurement to a target glucose measurement (See Haider [0049], a bolus dosage is determined to reach a target bolus, history in Figure 2B shows high and low glucose measurements, also see [0065] safety feature can be used to regulate bolus injected); 
controlling the insulin delivery system to deliver the estimated bolus insulin dose to the user by communicating instructions over the second wireless connection to the insulin delivery system (See Haider [0047], appropriate bolus dosage determined, and see Figure 2, [0043], [0051], devices communicate wirelessly for bolus delivery [0052]); 
monitoring glucose measurements provided by the wearable glucose monitoring device worn by the user (See Haider Figure 2B, and see [0047], history of glucose measurements, highlights the target high and low) after the estimated bolus insulin dose is delivered to the user via the insulin delivery system to detect the target glucose measurement (See Haider 2B, Shows list of glucose measurement and see [0049], target glucose measurement detected using user information and received measurements); and 
determining an insulin sensitivity factor for the user based on an amount of insulin included in the estimated bolus insulin dose and a difference between the peak glucose measurement and the target glucose measurement (See Haider [0045] [0047], sensitivity factor data from one or more of a continuous glucose monitor, difference between the peak glucose measurement and target glucose measurement determined by history see (See Figure 2B)).
Regarding claim 25, Haider teaches associating the carbohydrate-to-glucose ratio and the insulin sensitivity factor (See Haider [0045] and [0047]) with a user profile of the user (See Figure 2C, shows trends of measurement and user profile) maintained in a database that is accessible to the wearable glucose monitoring device and the insulin delivery system (See 1B 110 is an insulin pump and [0047], “The appropriate bolus dosage is determined based on prior user information including body weight, target glucose, insulin-to-carbohydrate ratio, and the most recent blood glucose value received from CGM 254”).
	Regarding claim 26, Haider teaches the wearable glucose monitoring device is a continuous glucose monitoring (CGM) device (See Haider Figure 1B, CGM system 106 and see [0036]).
	Regarding claim 27, Haider teaches an apparatus (See Haider abstract and Figure 2); establishing a first wireless connection to a wearable glucose monitoring device worn by a user (See Haider Figure 2, CGM system 254) and a second wireless connection to an insulin delivery system worn by the user (See Haider Figure 1B and 2, insulin pen 256 or insulin pump 110 in Figure 1A, also see para [0041], a wireless communication interface); 
a first receiving means for receiving, via the first wireless connection (See Haider Figure 2, CGM system 254), an initial glucose measurement provided by the wearable glucose monitoring device worn by the user (See [0037], CGM device provides continuous glucose concentrations); 
a second receiving means for receiving, via a user interface, user input describing an amount of carbohydrates to be consumed by the user as part of a meal (See Haider Figure 2C, and see [0048], carb consumption input based on diet information form a diet monitoring application); 
a monitoring means for monitoring glucose measurements provided by the wearable glucose monitoring device worn by the user after the meal to detect a peak glucose measurement (See Haider Figure 2B, and see [0047], history of glucose measurements, highlights the target high and low); 
a determining means for determining a carbohydrate-to-glucose ratio for the user based on the initial glucose measurement, the peak glucose measurement, and the amount of carbohydrates consumed by the user (See Haider [0045], the data received from diet application, data received from one or more of a continuous glucose monitor); and
 a controlling means for controlling the insulin delivery system to deliver bolus insulin doses to the user based at least in part on the carbohydrate-to-glucose ratio (See Haider [0047], “The appropriate bolus dosage is determined based on prior user information including body weight, target glucose, insulin-to-carbohydrate ratio, and the most recent blood glucose value received from CGM 254.”). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 14, 15, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Haider in view of Veltz (US20170173262A1; hereinafter known as “Veltz”).
Regarding claim 5, 14, and 22, Haider teaches information describing the future meal (See Haider Figure 2C, and see [0048], carb consumption input based on diet information form a diet monitoring application), but Haider fails to teach including an image of the future meal. Veltz teaches including an image of the future meal (See Veltz [0069] [0109] and [0207], “the patient can take one picture or image before the meal and another after the meal, tentatively estimate the carb intake”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Haider with the ability to include an image of future meal like taught by Veltz to improve Haider’s system with a database of images which can provide a more accurate estimation of carbohydrates (See Veltz [0207]). 
Regarding claim 6, 15, and 23, Haider teaches the information describing the future meal (See Haider Figure 2C, and see [0048], carb consumption input based on diet information form a diet monitoring application) but fails to teach including an additional image of any leftovers of the future meal, the determining the amount of carbohydrates to be consumed as part of the future meal being based on a comparison of the image and the additional image (See Veltz [0069] [0109] and [0207], “the patient can take one picture or image before the meal and another after the meal, tentatively estimate the carb intake”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Haider with the ability to include teach include an additional image of any leftovers of the future meal, the determining the amount of carbohydrates to be consumed as part of the future meal being based on a comparison of the image and the additional image l like taught by Veltz to expand upon Haider’s system by improving diabetes management with a database of images which can provide a more accurate estimation of carbohydrates by subtracting images using machine vision to estimate the volume of carbs ingested by the reference image (See Veltz [0207]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meghan R Kumar whose telephone number is (571)272-7125. The examiner can normally be reached Monday-Friday, 8a.m - 5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                       

/M.R.K./Examiner, Art Unit 3791